DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III (claims 1-2, 4, 6, 8-9, and 16-17) in the reply filed on 11/24/2020 is acknowledged.  The traversal is on the ground(s) that “the quantum dot blocks (300) are disposed corresponding to the recessed portions (205)”, and that the display device of Species I-II and IV-VIII also include the feature that “the quantum dot blocks (300, 300A, 300B, 300’ or 300”) are disposed corresponding to the recessed portions (205 or 205B),” and therefore, Applicant argues that Species I-VIII are obvious variants of each other.  This is not found persuasive because as noted in the Requirement for Restriction/Election mailed on 6/24/2020, each of the identified Species I-VIII are patentably distinct embodiments having mutually exclusive features.  For example, the respective embodiments of each of the Species I-VIII have mutually exclusive structural features of the recessed portions (205 or 205B) and the quantum dot blocks (300, 300A, 300B, 300’, or 300”) that are configured with the recessed portions (205 or 205B).  Examiner notes that as disclosed in Applicant’s Specification and Drawings, the embodiments of Species I-VIII are not obvious variants.
The requirement is still deemed proper and is therefore made FINAL.

Claims 3, 5-7, and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/24/2020.  Furthermore, although Applicant has indicated that Claim 6 encompasses the elected species, Examiner notes that Claim 6 depends on withdrawn Claim 5.  Therefore, since Claim 5 is withdrawn, Claim 6, which depends on Claim 5, is also withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 8-9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. 2016/0363814) in view of Park (U.S. 2014/0233212).

Regarding claim 1, Liu discloses a display device (1000, Fig. 10; page 5, para [0061]), comprising:
	a first chromatic light source (202, Fig. 3; page 2, para [0033]), configured to generate first chromatic light (such as blue light, Fig. 3; page 2, para [0033]);
	a dichroic reflection layer (203, Fig. 3; page 2, para [0031]), disposed on a light emergent side of the first chromatic light source (upper side of 202, Fig. 3), and configured to allow the first chromatic light (such as blue light, Fig. 3) to pass through (Figs. 2A and 3; page 2, para [0031]), wherein the dichroic reflection layer (203, Fig. 3) has a first surface (upper surface of 203, Fig. 3) facing away from the first chromatic light source (202, Fig. 3); and
	a quantum dot layer (201, Fig. 3; page 2, para [0031]).

Liu does not expressly disclose that the first surface (upper surface of 203, Fig. 3) of the dichroic reflection layer (203, Fig. 3) has a plurality of recessed portions and that the quantum dot layer (201, Fig. 3) comprises a plurality of quantum dot blocks, wherein the quantum dot blocks are disposed corresponding to the recessed portions.  However, Park discloses a display device (Fig. 1; page 2, para [0031]), comprising: a first chromatic light source (combination of: 400, 401, 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the first surface (Liu: upper surface of 203, Fig. 3) of the dichroic reflection layer (Liu: 203, Fig. 3) of Liu to have the plurality of recessed portions (Park: 513, Fig. 5; page 4, para [0087]) of Park such that the quantum dot layer (Liu: 201, Fig. 3) is configured with a plurality of quantum dot blocks (Park: portions of quantum dot 521 in 513, Fig. 5; page 4, para [0070, 0087]) that are disposed corresponding to 

Regarding claim 8, Liu as modified by Park discloses a display device with all the limitations above and further discloses wherein each recessed portion (Park: 513, Fig. 5) has a recessed bowl-shaped surface (Park: bowl-shaped surface of 525, Fig. 5; page 4, para [0086]), and the recessed bowl-shaped surface (Park: 525, Fig. 5) and the quantum dot layer (Liu: 201, Fig. 3; Park: 520, Fig. 5) collectively define a cavity (Park: such as cavity defined by 513/525 and 520 disposed in 513, Fig. 5).

Regarding claim 9, Liu as modified by Park discloses a display device with all the limitations above and further discloses wherein each recessed portion (Park: 513, Fig. 5) has a recessed bowl-shaped surface (Park: bowl-shaped surface of 525, Fig. 5; page 4, para [0086]), and the quantum dot block (Liu: portions of 521 in 513, Fig. 5; page 4, para [0070, 0087]) at least partially fills into the recessed portion (Park: 513, Fig. 5) and is in contact with the recessed bowl-shaped surface (Park: 525, Fig. 5).

Regarding claim 16, Liu as modified by Park discloses a display device with all the limitations above and further discloses wherein an emission spectrum peak of the first chromatic light (Liu: 

Regarding claim 17, Liu as modified by Park discloses a display device with all the limitations above and further discloses wherein the dichroic reflection layer (Liu: 203, Fig. 3) at least partially reflects light (Liu: such as red light, Figs. 2A and 3; page 2, para [0031, 0034]) other than the first chromatic light (Liu: 203 reflects light other than the first chromatic light of blue light, Figs. 2A and 3; page 2, para [0031, 0034]).

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the display device of claim 2 having all the combination of features including wherein the dichroic reflection layer comprises a plurality of protruding walls respectively located between the neighboring recessed portions, the quantum dot layer further comprises a plurality of blocking portions respectively located between the neighboring quantum dot blocks, and the blocking portions are respectively disposed corresponding to the protruding walls.  Claim 4 is objected to as being dependent on claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (CN 108761903) and Chen (CN 108535911) disclose a display device comprising a quantum dot layer but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871